Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-18-00257-CV

                           IN RE UNITED MEDICAL CENTERS, P.A.

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: May 30, 2018

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 23, 2018, relator filed a petition for writ of mandamus complaining of the trial

court’s order granting the real party in interest’s motion to compel discovery requests. Relator

also filed a motion for an emergency stay, which we granted pending resolution of this mandamus

proceeding. The real party in interest responded, and asked this court to sanction relator because

relator has not acted in good faith.

           Relator first asserts the trial court abused its discretion by granting the real party in

interest’s motion to compel relator’s responses to certain interrogatories and requests for

production. After considering the petition and response, this court concludes relator is not entitled

to the relief sought. See TEX. R. APP. PROC. 52.3(h).


1
 This proceeding arises out of Cause No. 15-07-31613-MCVCLM, styled Romanus Nwanna, M.D. v. United Medical
Centers, P.A. and George Kypuros, pending in the 293rd Judicial District Court, Maverick County. The Honorable
Ron G. Carr signed the order at issue in this proceeding.
                                                                                      04-18-00257-CV


       Relator also complains of the trial court’s imposition of $25,000 in what relator describes

as “sanctions.” We note that, since the filing of the petition, the trial court signed an amended

order lowering the amount to $2,500. Generally, when a trial court imposes monetary sanctions,

that party has an adequate remedy by appeal. See Street v. Second Court of Appeals, 715 S.W.2d
638, 639-40 (Tex. 1986) (orig. proceeding) (per curiam); In re Onstad, 20 S.W.3d 731, 733 (Tex.

App.—Texarkana 2000, orig. proceeding) (“imposition of monetary sanctions, such as attorney’s

fees, is reviewable on appeal from a final judgment and, for that reason, is not subject to

mandamus”); but see Braden v. Downey, 811 S.W.2d 922, 929 (Tex.1991) (holding that a remedy

by appeal is inadequate when the monetary sanctions threaten the party’s willingness or ability to

continue the litigation). In its petition, relator does not argue, much less carry its burden to show,

that it has no adequate remedy by appeal.

       For these reasons, the petition for writ of mandamus is DENIED. See TEX. R. APP. P.

52.8(a). The real party in interest’s request for sanctions is DENIED.

                                                   PER CURIAM




                                                 -2-